DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 and 10/15/2019 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 06/19/2019 have been entered. Claims 1-12 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Toner A. (US 2015/0061990).
Regarding claim 4, Toner A. discloses a method of associating first and second dynamically switchable contact lenses with an external controller (see Fig 14), comprising the steps of: (a) scanning, using the external controller, an identifier associated with the first lens (see Fig 14; Para [0094]; external device may scan for wireless profile of ophthalmic lens); (b) transmitting to the first lens an association message to associate the external controller with the first lens (see Fig 14; Para [0092]; external device may transmit an identification or authorization interrogation to the ophthalmic lenses); (c) scanning, using the external controller, an identifier associated with the second lens (see Fig 14; Para [0094]; external device may scan for wireless profile of ophthalmic lens); and (d) transmitting to the second lens an association message to associate the external controller with the second lens (see Fig 14; Para [0092]; external device may transmit an identification or authorization interrogation to the ophthalmic lenses). 
Regarding claim 7, Toner A. discloses a method of changing focal state of first and second dynamically switchable contact lens (see Fig 14), comprising the steps of: (a) determining that a change of focal state is required (Para [0104]; blinking may trigger predefined events on the lenses); (b) transmitting from an external controller a message to the first lens, including first lens identity information (see Fig 14; Para [0089-0092]; external device and lens may trade serial authorizations with each other); (c) receiving at the external controller a response message from the first lens (see Fig 14; Para [0089-
Regarding claim 8, Toner A. discloses the method of claim 7 (see Fig 14) wherein the step of determining that a change of focal state is required is triggered either by a user or by the external controller (see Fig 14; Para [0144-0146]; deterring a change of focal state can be triggered by a blink from the user).
Regarding claim 9, Toner A. discloses the method of claim 7 (see Fig 14) wherein steps (b) to (e) are repeated on a regular basis such that (see Fig. 13; Para [0134-0140]; steps are repeated on a regular basis) if it is determined that a change of focal state is required, steps (f) and (g) may be completed immediately after step (a) (see Figs 13 and 14; Para [0144-0146]; when paired and in active sampling mode change of focal state may be accomplished without the need to transmit interrogation). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiser (US 2017/0059883) in view of Toner (2015/0062533).
Regarding claim 1, Wiser discloses a dynamically switchable contact lens (see Fig 2A), operable to switch between first and second focal states, each focal state having a different optical property (see Fig 2A; Para [0040]; lens may have at least two states an on state and an off state with different refractive indices), the lens comprising: a power source (see Fig 1; Para [0019]; a power supply 120 is provided for the device 100); a controller (see Fig 1; Para [0020]; a controller 125 is provided for the device 100), operable to control the operation of the lens (see Fig 1; Para [0020]; a controller 125 controls the accommodation of the actuator 130); a transceiver operable to communicate with a second lens and/or an external controller (see Fig 1; Para [0028]; Antenna 140 configured to communicate with external controller 105). Wiser does not disclose wherein the controller is operable to pair the lens with the second lens by means of the external controller. Wiser and Toner are related because both disclose electronic contact lenses.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wiser with wherein the controller is operable to pair the lens with the second lens by means of the external controller of Toner for the purpose of improving the communication capabilities of the contact lens in order to allow for faster data transfer rates between the two devices.
Regarding claim 2, Wiser in view of Toner discloses the lens of claim 1 (Wiser: see Fig 2A), comprising a liquid crystal material, disposed in a cavity (Wiser: see Fig 2A; Para [0039]; accommodation actuator 230 may include a liquid crystal cell which comprises a liquid crystal material) and wherein the optical property of the lens is altered according an electrical field applied to the liquid crystal material (Wiser: see Fig 2B; Para [0039-0040]; accommodation actuator 230 configured to change refractive index by altering electrical field).
Regarding claim 3, Wiser in view of Toner discloses a dynamically switchable contact lens as claimed in claim 1 (Toner: see Fig 5) wherein the controller is operable to perform the steps of: (a) scanning, using the external controller, an identifier associated with the first lens (Toner: see Fig 6A; Para [0087, 0094-0097]; external device may scan for wireless profile of lenses); (b) transmitting to the first lens an association message to associate the external controller with the first lens (Toner: see Fig 6B; Para [0087-90, 0095]; external device may transmit a signal including an identification or authorization interrogation for each lens); (c) scanning, using the external controller, an identifier . 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toner A. (US 2017/0061990) in view of Shtukater (2018/0224669).
Regarding claim 5, Toner A. discloses the method of claim 4 (see Fig 14) further comprising pairing the first and second lens (see Fig 14; Para [0094]; lenses may each be paired to the external device), the pairing comprising the steps of: (e) the external controller transmitting a message to the first lens, including second lens identity information (see Fig 14; Para [0092]; external device may transmit an identification or authorization interrogation to the ophthalmic lenses); (f) the external controller transmitting a message to the second lens, including first lens identity information (see Fig 14; Para [0092]; external device may transmit an identification or authorization interrogation to the ophthalmic lenses); the first lens transmitting a message to the external controller to indicate that mode is operable (see Fig 14; Para [0146]; lens transmits message to external device 1430 to indicate operability). Toner A. does not disclose the method such that they are later operable in a standalone mode, without the external controller and wherein (g) the first lens transmitting a message to the second lens; (h) the second lens transmitting a message to the first lens in response. Toner A. and Shtukater are related because both disclose methods for associating lens. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Toner A. with the method such that they are later operable in a standalone mode, without the external controller and wherein (g) the first lens transmitting a message to the second lens; (h) the second lens transmitting a message to the first lens in response of Shtukater for the purpose of improving the communication capabilities of the contact lens in order to allow for faster data transfer rates between the two devices.
Regarding claim 6, Toner A. in view of Shtukater discloses the method of claim 5 (Toner A.: see Fig 14), further comprising the steps of the first and second lens, respectively, transmitting confirmation messages to the external controller after steps (e) and (f) (Toner A.: see Fig 14; Para [0143]; at step 1430 lenses respond with authorized or paired code).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0097519) in view of Shtukater (2018/0224669).
Regarding claim 10, Lee discloses a method of changing a focal state of first and second lenses, operating in a standalone mode (see Fig 5), comprising the steps of: (a) the first lens determining that a change in focal state is required (see Fig 5; Para [0037]; an eye blink indicates a focal state change is needed); (d) the first lens triggering a change in its own focal state (see Fig 4A; Para [0033]; blink detection triggers lens to adjust optical power); (e) the first lens transmitting a trigger message to the second lens to change focal state (see Fig 5; Para [0037]; data is transmitted to the second lens in order to change focal power); and (f) the second lens triggering a change in its own focal state (see Fig 5; Para [0037]; at step 525 second lens adjusts focal power according to signal). Lee does not disclose (b) the first lens transmitting a message including second lens identity information to the second lens; (c) the second lens transmitting a message to the first lens in response. Lee and Shtukater are related because both disclose methods of operating electrical contact lenses.
Shtukater discloses a method for operating an electrical contact lens (see Fig 2) including (b) the first lens transmitting a message including second lens identity information to the second lens (see Fig 2; Para [0039-0046]; a first lens transmits a request for information by invoking a 48 bit address of the counterparty); (c) the second lens transmitting a message to the first lens in response (see Fig 2; Para [0039-0046]; second lens responds to request with profile information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with (b) the first lens transmitting a message including second lens identity information to the second lens; (c) the second lens transmitting a message to the first lens in response of Shtukater of Lee for the purpose of improving the 
Regarding claim 11, Lee in view of Shtukater discloses the method of claim 10 (Lee: see Fig 5), wherein the step of the first lens determining that a change in focal state is required is determined on the basis (Lee: see Fig 5; Para [0037]; an eye blink indicates a focal state change is needed) of a ciliary muscle sensor or by means of a detector operable to sense a duration of a user's wink or blink and to determine that a change in focal state is required if the wink or blink is of a defined duration (Lee: see Figs 2 and 3A; Para [0018-0020]; blink detection circuitry 231 detects blink and measures duration of blink in order to determine if a change of focal state is necessary).
Regarding claim 12, Lee in view of Shtukater discloses the method of claim 11 (Lee: see Fig 5), wherein the defined duration is longer than a predefined minimum time and shorter than a predefined maximum time (Lee: see Figs 2 and 3A; Para [0017, 0020]; duration would be of a predetermined time of less than a certain time, e.g. 400ms, and longer than a minimum of 100ms).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872